Dennis J. Morris, Esq. Village Attorney, Odessa
You have asked whether a village school crossing guard is authorized to control vehicular traffic for purposes of protecting school children in school buses going to and from school.
The duly constituted authorities of any city, town, village, county police department or police district may designate, authorize and appoint persons as school crossing guards "to aid in protecting school children going to and from school", and for such purposes these guards have the "power to control vehicular traffic within such municipality" (General Municipal Law, § 208-a). In People v Jennings, 75 Misc.2d 408
(Village Court of Millerton, 1973), section 208-a was construed to empower school crossing guards to regulate traffic. This provision necessarily means that a crossing guard can direct vehicle operators "to do or not to do certain things" so long as the order is lawful (id.,
409).
Section 208-a does not distinguish between school children in buses and those proceeding on foot. In broadly authorizing crossing guards to aid in protecting school children going to and from school, we believe that section 208-a can reasonably be construed to authorize the regulation of traffic to protect children on foot as well as in buses. Further, the regulation of traffic to permit school buses to enter or exit school grounds safely is in our opinion logically a part of a crossing guard's general duties.
We conclude that a school crossing guard may control vehicular traffic for purposes of protecting school children in school buses going to and from school